



Exhibit 10.2
splunklogoa01a16.gif [splunklogoa01a16.gif]


Hand Delivered
April 16, 2019


Jason Child
c/o Splunk Inc.
270 Brannan Street
San Francisco, CA


Dear Jason:
I am thrilled and delighted to offer you the position of Senior Vice President
and Chief Financial Officer of Splunk Inc. (the “Company”), reporting to me.
Your primary work location will be San Jose, California. We are very excited to
have you join the team. In your role, you will have the opportunity to make a
meaningful impact on our future success. Understandably, this offer is
contingent upon you fully cooperating with, and successfully completing,
background and reference checks, including completing and returning the enclosed
Director and Officer Questionnaire. Here are the terms of our proposed agreement
(the “Agreement”):


1.Annual Salary; Executive Bonus. Your gross base salary will be $460,000 per
year, less applicable deductions and withholdings, and paid in accordance with
the Company’s standard payroll practices. In addition, you will be eligible to
participate in Splunk's Executive Bonus Plan. Your initial annualized target
bonus for each fiscal year unless changed by the Compensation Committee of the
Board of Directors (the “Compensation Committee”) of the Company will be 75% of
your annual base salary. Your actual bonus amount will be based on actual
achievement of Company financial goal(s), as determined by the Compensation
Committee and prorated for the time you are employed during the Company’s
current fiscal year (ending January 31, 2020). Under current practices (which
may change in the future), you will be paid a mid-fiscal-year bonus of up to 50%
of your annualized target bonus but pro-rated for the time you have worked
during the fiscal year. Any mid-fiscal-year bonus will be based on the Company's
forecasted achievement of financial performance metrics through the end of the
fiscal year. Your actual mid-fiscal-year bonus amount will be included in the
calculation of your annual bonus, meaning that your year-end bonus payment will
be equal to your calculated annual bonus amount, less any mid-fiscal-year bonus
amount already paid for that fiscal year. The year-end bonus payment will be
made approximately 45 days after the completion of the fiscal year and after the
Compensation Committee's review and approval of executive bonuses. Note that all
payments to you will be made after applicable withholdings.


2.Start Date. Your start date will be May 6, 2019 (the “Effective Date”).


3.Signing Bonus. We are pleased to offer you a cash signing bonus in the amount
of $500,000, less all applicable deductions and withholdings.  This bonus will
be payable approximately 30 days after your start date.  If you voluntarily
resign from the Company without Good Reason within twelve (12) months of your
start date, you agree to reimburse the Company for the entire signing bonus.  In
such event, by your signature on this offer letter, you authorize the Company to
withhold the entire signing bonus from all amounts due and payable to you on
termination of employment if, and as permitted by applicable law.  If any amount
remains unpaid, you agree to promptly repay the Company the remaining unpaid
amount, in full.


4.Benefits. You will be eligible to participate in the healthcare, 401(k),
employee stock purchase and other employee benefit plans established for our
employees, subject to the eligibility criteria and other terms and conditions
for such plans. You will be eligible to receive healthcare benefits on your
first day of active, full-time employment. You will be entitled to 15 days of
Personal Time-Off (PTO) annually, accrued on a semi-monthly basis in accordance
with Company policy. In addition, you will be eligible to receive the relocation
benefits set forth on Exhibit A through Splunk’s partnership with PLUS
Relocation Services and will receive an additional gross-up payment in a manner
such that the relocation benefits are as close to tax neutral to you as
commercially practicable.


5.Equity. We will recommend to the Compensation Committee that you be granted an
award of 41,537 Restricted Stock Units (RSUs) under the Company’s 2012 Equity
Incentive Plan (the “2012 EIP”) and your RSU agreement. The RSUs will vest over
approximately 4 years with 25% of the RSUs vesting on or about June 10, 2020 and
1/16th of the RSUs vesting quarterly


1

--------------------------------------------------------------------------------





thereafter as specified in your RSU agreement, so long as you remain employed by
the Company. We also will recommend to the Compensation Committee that you be
granted 62,305 Performance Stock Units (PSUs), under the 2012 EIP and your PSU
agreement, including without limitation the relevant performance metrics and
measurement period as well as vesting terms set forth in your PSU agreement,
which metrics, period and vesting terms are generally the same as those
applicable to the Company’s other executive officers.


6.Confidentiality. As an employee of the Company, you will have access to
confidential information of the Company and certain third parties and you may,
during the course of your employment, create inventions, improvements designs,
original works of authorship, computer software programs, trade secrets and
other matters that will be the sole and exclusive property of the Company. You
hereby irrevocably assign each such invention, work and matter to the Company.
As a condition of employment, you are required to comply with the terms of the
Company’s “Employee Invention Assignment and Confidentiality Agreement,” which
is attached to this Agreement. We wish to impress upon you that the Company does
not want you to, and we hereby direct you not to, bring with you or use on
behalf of the Company, any confidential or proprietary material or information
of any former employer or other third party. In addition, you must not violate
any other obligation you may have to any former employer or other third party.
During the period that you render services to the Company, you agree that you
will not engage in any employment, business or activity that is in any way
competitive with the business or proposed business of the Company. You will
disclose to the Company, in writing, any other employment, business or activity
that you are currently associated with or participate in that competes with the
Company and that you become associated with during the period that you render
services to the Company. During the period that you render services to the
Company, you will not assist any other person or organization in competing with
the Company or in preparing to engage in competition with the business or
proposed business of the Company. By signing this Agreement, you certify that
your employment with the Company will not violate any contractual or other legal
obligation that would prohibit or limit you from performing your duties to the
Company.


7.At-Will Employment. During your entire employment you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any lawful reason or no reason, at any time, with
or without prior notice and with or without Cause (defined below). Your
participation in any equity or benefit program does not assure you of continuing
employment for any particular period of time. Any modification or change in your
at-will employment status may only occur by way of a written agreement signed by
you and the Chief Executive Officer of the Company.


8.Severance. We will recommend to the Compensation Committee that you receive
the following severance benefits.


(a)Separation in Event of Termination Within the 3-Month Period Before or
18-Month Period Following a Change in Control. In the event of your involuntary
separation from employment with the Company without Cause or for Good Reason
(defined below), in each case within the period that begins after the signing of
a definitive agreement that ultimately results in a Change in Control (as
defined below) within three (3) months of its signing or within eighteen (18)
months following a Change in Control (“Change in Control Period”), then, in
addition to any accrued compensation, and provided that you deliver to the
Company a signed release of claims in favor of the Company (“Release”), and
satisfy all conditions to make the Release effective within sixty (60) days
following your separation from service, you shall be entitled to the benefits as
set forth below:


(i)Lump sum payment equal to twelve (12) months of your then-current base
salary, plus 100% of your annual target bonus, less any amounts previously paid;


(ii)Provided you timely elect to continue health coverage under COBRA,
reimbursement for any monthly COBRA premium payments made by you in the twelve
(12) months following your separation from service. If at the time you separate
from service, it would result in a Company excise tax to reimburse you for COBRA
premiums, then no such premiums will be reimbursed and if doing so would not
cause imposition of an excise tax, you will be paid a single lump sum of
$24,000; and


(iii)Acceleration of vesting as to all then-unvested shares or rights subject to
all equity awards which have been granted to you. You shall have six (6) months
following your separation from service from the Company in which to exercise any
stock options that have been granted to you.


(b)Severance in Event of Termination Without Cause Outside the Change in Control
Period. In the event of your involuntary separation from employment with the
Company without Cause not during the Change in Control Period, then, in addition
to any accrued compensation, and provided that you deliver to the Company a
signed Release and satisfy all conditions to make the Release effective within
sixty (60) days following your separation from service, you shall be entitled to
benefits as set forth below:


2

--------------------------------------------------------------------------------







(i)Lump sum payment equal to six (6) months of your then-current base salary,
plus a pro-rated portion of your annual target bonus for the time you are
actively employed in the fiscal year of termination;


(ii)Provided you timely elect to continue health coverage under COBRA, payment
or reimbursement, as applicable, for any monthly COBRA premium payments made by
you in the six (6) months following your separation from service. If at the time
you separate from service, it would result in a Company excise tax to reimburse
you for COBRA premiums then no such premiums will be reimbursed and if doing so
would not cause imposition of an excise tax, you will be paid a single lump sum
of $12,000; and


(iii)Acceleration of vesting as to the number of shares or rights subject to all
equity awards which have been granted to you as would have vested in the six (6)
months following your separation from service. You shall have six (6) months
following your separation from service from the Company in which to exercise any
vested options that have been granted to you.


9.Section 409A Matters.


(a)For purposes of this Agreement, no payment will be made to you upon
termination of your employment unless such termination constitutes a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and Section 1.409A-l(h) of the regulations
promulgated thereunder.


(b)To the extent any payments to which you become entitled under this Agreement,
or any agreement or plan referenced herein, in connection with your separation
from service from the Company constitute deferred compensation subject to
Section 409A of the Code (the “Deferred Payments”), such payments will be paid
on, or in the case of installments, will not commence, until the sixtieth (60th)
day following your separation from service, or if later, such time as required
by Section 9(c). Except as required by Section 9(c), any installment payments
that would have been made to you during the sixty (60) day period immediately
following your separation from service but for the preceding sentence will be
paid to you on or around the sixtieth (60th) day following your separation from
service and the remaining payments will be made as provided herein.


(c)If you are deemed at the time of such separation from service to be a
“specified employee” under Section 409A of the Code, then any Deferred
Payment(s) shall not be made or commence until the earliest of (i) the
expiration of the six (6)-month period measured from the date of your
“separation from service” (as such term is at the time defined in Treasury
Regulations under Section 409A of the Code) with the Company or (ii) the date of
your death following such separation from service; provided, however, that such
deferral shall only be effected to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty percent
(20%) tax for which you would otherwise be liable under Section 409A(a)(l)(B) of
the Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to you or your beneficiary in one lump sum.


(d)To the extent any payments to which you become entitled under this Agreement,
or any agreement or plan referenced herein, in connection with your separation
from service from the Company constitute deferred compensation subject to
Section 409A of the Code, you and the Company may make changes to this Agreement
to avoid adverse tax consequences under Section 409A. Each payment and benefit
payable hereunder is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.


10.Parachute Payments.


(a)Reduction of Severance Benefits. Notwithstanding anything set forth herein to
the contrary, if any payment or benefit that you would receive from the Company
or any other party whether in connection with the provisions herein or otherwise
(the “Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment will be equal to the Best
Results Amount. The “Best Results Amount” will be either (x) the full amount of
such Payment or (y) such lesser amount as would result in no portion of the
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local employment taxes,
income taxes and the Excise Tax, results in your receipt, on an after-tax basis,
of the greater amount notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in payments or benefits
constituting parachute payments is necessary so that the Payment equals the Best
Results Amount, reduction will occur in the following order: reduction of cash
payments; cancellation of accelerated vesting of stock awards; and reduction of
employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse


3

--------------------------------------------------------------------------------





order of the date of grant of your equity awards.


(b)Determination of Excise Tax Liability. The Company will select a professional
services firm to make all of the determinations required to be made under these
paragraphs relating to parachute payments. The Company will request that firm
provide detailed supporting calculations both to the Company and you prior to
the date on which the event that triggers the Payment occurs if administratively
feasible, or subsequent to such date if events occur that result in parachute
payments to you at that time. For purposes of making the calculations required
under these paragraphs relating to parachute payments, the firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith determinations concerning the application of the
Code. The Company and you will furnish to the firm such information and
documents as the firm may reasonably request in order to make a determination
under these paragraphs relating to parachute payments. The Company will bear all
costs the firm may reasonably incur in connection with any calculations
contemplated by these paragraphs relating to parachute payments. Any such
determination by the firm will be binding upon the Company and you, and the
Company will have no liability to you for the determinations of the firm.


11.Definitions.


(a)Cause. For purposes of this Agreement, “Cause” means (i) your conviction of
or plea of nolo contendere to a felony or a crime involving moral turpitude
which the Board believes has had or will have a detrimental effect on the
Company’s reputation or business; (ii) your engaging in an act of gross
negligence or willful misconduct in the performance of your employment
obligations and duties; (iii) your committing an act of fraud against, material
misconduct or willful misappropriation of property belonging to the Company;
(iv) your engaging in any other misconduct that has had or will have an adverse
effect on the Company’s reputation or business; or (v) your breach of the
Employee Invention Assignment and Confidentiality Agreement or other
unauthorized misuse of the Company’s or a third party’s trade secrets or
proprietary information.


(b)Change in Control. For purposes of this Agreement “Change in Control” means
(i) a sale, conveyance, exchange or transfer (excluding any venture-backed or
similar investments in the Company) in which any person or entity, other than
persons or entities who as of immediately prior to such sale, conveyance,
exchange or transfer own securities in the Company, either directly or
indirectly, becomes the beneficial owner, directly or indirectly, of securities
of the Company representing fifty (50%) percent of the total voting power of all
its then-outstanding voting securities; (ii) a merger or consolidation of the
Company in which its voting securities immediately prior to the merger or
consolidation do not represent, or are not converted into securities that
represent, a majority of the voting power of all voting securities of the
surviving entity immediately after the merger or consolidation; or (iii) a sale
of substantially all of the assets of the Company or a liquidation or
dissolution of the Company.


(c)Good Reason. For purposes of this Agreement, “Good Reason” means any of the
following taken without your written consent and provided (a) the Company
receives, within thirty (30) days following the occurrence of any of the events
set forth in clauses (i) through (iv) below, written notice from you specifying
the specific basis for your belief that you are entitled to terminate employment
for Good Reason, (b) the Company fails to cure the event constituting Good
Reason within thirty (30) days after receipt of such written notice thereof, and
(c) you terminate your employment within thirty (30) days following expiration
of such cure period: (i) a material change, adverse to you, in your position,
title(s), office(s) or duties; (ii) an assignment of any significant duties to
you that are inconsistent with your positions or offices held under this
Agreement; (iii) a decrease in your then-current annual base salary by more than
10% (other than in connection with a general decrease in the salary of all
executives); or (iv) your relocation from our Bay Area locations to a facility
or a location more than thirty (30) miles from your residence.


12.Authorization to Work. As required by law, this offer of employment is
contingent upon your providing legal proof of your identity and authorization to
work in the United States within three (3) business days of starting your
employment.


13.Policies. You acknowledge that you have read and will comply with all lawful
Company policies, guidelines and processes in effect throughout your employment,
including but not limited to the Company Code of Business Conduct and Ethics,
Insider Trading Policy, Anticorruption Compliance Policy and Guidelines, and
U.S. Export Control Compliance Policy Statement. You acknowledge that the
Company may implement, modify or revoke Company policies, guidelines and
processes from time to time, and you agree to read and comply with each
then-current lawful policy, guideline and/or process.


14.Arbitration.


(a)Informal Resolution/Mediation. In the event of any dispute or claim in any
way relating to or arising out of your recruitment by the Company, your
employment with the Company, or your separation from the Company, you and Splunk
agree to initially attempt to resolve the issue informally or with the
assistance of a neutral, outside mediator. If any dispute or claim cannot be
resolved by these means, and except as specifically listed below, the sole and
exclusive means for final dispute


4

--------------------------------------------------------------------------------





or claim resolution is through final and binding arbitration, as more fully
described in the Arbitration provision. You may choose to opt out of
arbitration; please see the last paragraph below in this Arbitration provision,
to understand what you need to do to opt out.


(b)Arbitration. In consideration of your employment with the Company, its
promise to arbitrate all employment-related disputes, and your receipt of the
compensation, pay raises, and other benefits paid to you by the Company, at
present and in the future, you agree that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
shareholder, or benefit plan of the Company, in their capacity as such or
otherwise), arising out of, relating to, or resulting from your recruitment by
the Company, employment with the Company or your separation from service from
the Company, including any breach of this Agreement, shall be subject to binding
arbitration under the arbitration provisions set forth in California Code of
Civil Procedure sections 1280 through 1294.2, including section 1281.8 (the
“Act”), and pursuant to California law. The Federal Arbitration Act shall
continue to apply with full force and effect notwithstanding the application of
procedural rules set forth in the Act. Disputes that you agree to arbitrate, and
thereby agree to waive any right to a trial by jury, include any statutory
claims under local, state, or federal law, including, but not limited to, claims
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes-Oxley Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, wrongful termination,
retaliation, unpaid wages, incentive compensation, breach of contract, torts and
any statutory or common law claims. Notwithstanding the foregoing, you
understand that nothing in this Agreement constitutes a waiver of your rights
under section 7 of the National Labor Relations Act. You further understand that
this Agreement to arbitrate also applies to any disputes that the Company may
have with you. You and the Company each retain their right to and shall not be
prohibited or limited from seeking or obtaining equitable relief from a court
having jurisdiction over the parties.


To the extent permitted by law, all claims covered under this arbitration
agreement must be brought in your individual capacity, and not as a plaintiff or
class member in any purported class or collective proceeding. No claim may be
brought or maintained on a class or collective basis either in court or in
arbitration. All such claims will be decided on an individual basis in
arbitration pursuant to the parties’ agreement to arbitrate. The parties
expressly waive any right with respect to any covered claims to submit,
initiate, or participate as a plaintiff, claimant or member in a class or
collective action, regardless of whether the action is filed in arbitration or
in court. Claims may not be joined or consolidated in arbitration with disputes
brought by other individuals, unless agreed to in writing by all parties.


Any issue concerning the validity of this class action or collective action
waiver must be decided by a Court and an arbitrator shall not have authority to
consider the issue of the validity of this waiver. If for any reason this class
or collective action waiver is found to be unenforceable, the class action or
collective action claim may only be heard in court and may not be arbitrated.
The arbitrator shall not have authority to hear or decide class or collective
actions. The arbitrator’s authority to resolve disputes and make awards under
this Agreement is limited to disputes between: (i) you and the Company; and (ii)
you and any current or former officers directors, employees or agents of the
Company, if such individual is sued for conduct arising out of his or her
employment. No arbitration award or decision will have any preclusive effect as
to issues or claims in any dispute with anyone who is not a named party to the
arbitration. This agreement to arbitrate supersedes all arbitration agreements
that previously existed between the employee and the Company.


(c)Procedure. You agree that any arbitration will be administered by Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its employment
arbitration rules & procedures (the “JAMS rules”), which are available at
http://www.jamsadr.com/rules-employment-arbitration/ and from Human Resources.
You agree that the arbitrator shall issue a written decision on the merits. You
also agree that the arbitrator shall have the power to award any remedies
available under applicable law. You agree that the decree or award rendered by
the arbitrator may be entered as a final and binding judgment in any court
having jurisdiction thereof. You understand that the Company will pay for any
administrative or hearing fees charged by the arbitrator or JAMS except that you
shall pay any filing fees associated with any arbitration that you initiate, but
only so much of the filing fees as you would have instead paid had you filed a
complaint in a court of law. You agree that the arbitrator shall administer and
conduct any arbitration in accordance with California law, including the
California Code of Civil Procedure and the California Evidence Code, and that
the arbitrator shall apply substantive and procedural California law to any
dispute or claim, without reference to rules of conflict of law. To the extent
that the JAMS rules conflict with California law, California law shall take
precedence. You agree that any arbitration hearing under this Agreement shall be
conducted in San Francisco County, California.


(d)Remedy. Except as provided by the Act and this Agreement, arbitration shall
be the sole, exclusive, and final remedy for any dispute between you and the
Company. Accordingly, except as provided for by the Act and this Agreement,
neither you nor the Company will be permitted to pursue court action regarding
claims that are subject to arbitration.


5

--------------------------------------------------------------------------------







(e)Administrative relief. This Agreement does not prohibit you from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission and the National Labor
Relations Board. This also includes claims for workers’ compensation benefits,
unemployment insurance, or state or federal disability insurance. Moreover, this
Agreement does not apply to any other dispute or claim that has been expressly
excluded from arbitration by statute. Nothing in this Agreement prohibits or
restricts you from initiating communications directly with, responding to any
inquiry from, or providing information or testimony to or before, the Securities
and Exchange Commission (“SEC”), Department of Justice (“DOJ”), or any other
governmental agency or department or self-regulatory organization, about actual
or potential violations of laws or regulations (including lawfully reporting
fraud, waste or abuse). You are not required to obtain Splunk’s prior
authorization before engaging in such communications, nor are you required to
inform Splunk about such communications. This Agreement does, however, preclude
you from pursuing court action regarding any such claim, except as permitted by
law.


(f)Voluntary nature of Agreement. You acknowledge and agree that you are
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. You further acknowledge and agree that you have
carefully read this Agreement and that you have asked any questions needed for
you to understand the terms, consequences, and binding effect of this Agreement
and fully understand it, including that you are waiving your right to a jury
trial. You agree that you have been provided an opportunity to seek the advice
of an attorney of your choice before signing this Agreement.


You may choose to opt out of arbitration To do so, you must send an email to
Human Resources at the following email address: optout@splunk.com and your email
must state, “I am opting out of arbitration.” Your email must be received by
Human Resources no later than twenty (20) days after your acceptance of this
Agreement.


15.Survival and Severability. Upon termination of your employment for any
reason, the obligations in sections 6 (Confidentiality); 9 (Section 409A
Matters); 10 (Parachute Payments); 11 (Definitions); 13 (Policies); 14
(Arbitration); 15 (Survival and Severability); 16 (Complete Agreement); and 17
(Acceptance) shall survive and remain in full force and effect. If any provision
of this Agreement is held to be invalid or unenforceable, such term shall be
excluded to the extent of such invalidity or unenforceability; all other terms
shall remain in full force and effect and the invalid or unenforceable term
shall be deemed replaced by a valid and enforceable term that comes closest to
expressing the intention of such invalid or unenforceable term.


16.Assignability and Binding Effect.  This Agreement shall inure to the benefit
of and shall be binding upon your heirs, executors, administrators, successors
and legal representatives, and shall inure to the benefit of and be binding upon
the Company, the Company’s affiliates and their successors and assigns, but your
obligations are personal services and may not be delegated or assigned.  You
shall not be entitled to assign, transfer, pledge, encumber, hypothecate or
otherwise dispose of this Agreement, or any of your rights and obligations
hereunder, and any such attempted delegation or disposition shall be null and
void and without effect.  This Agreement may be assigned by the Company to a
person or entity that is an affiliate or a successor in interest to
substantially all of the business operations of the Company.  Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity and
references to the Company shall also refer to such affiliate or successor person
or entity.


17.Complete Agreement. You understand and agree that this Agreement, along with
the Employee Invention Assignment and Confidentiality Agreement and any other
agreements referenced herein, form the complete and exclusive statement of your
employment with the Company and supersedes any prior offer letter, employment
agreement and/or addenda existing between the parties, whether written or
verbal. This Agreement can only be modified by a written agreement signed by you
and the Chief Executive Officer or Chief Human Resources Officer of the Company.


18.Acceptance. To accept this Agreement, please sign in the space indicated and
return to me. Your signature will acknowledge that you have read, understand and
agree to the terms and conditions of this Agreement.




6

--------------------------------------------------------------------------------





Please feel free to contact me if you have any questions.


Best,


/s/ Doug Merritt


Doug Merritt
President and Chief Executive Officer
Splunk Inc.


Enclosures:
Employee Invention Assignment and Confidentiality Agreement
Code of Business Conduct and Ethics
Insider Trading Policy
Anticorruption Compliance Policy and Guidelines
U.S. Export Controls Compliance Policy Statement
Director and Officer Questionnaire




Acceptance and Agreement


I have read, understand, and agree to and shall comply with each of the terms
and conditions as set forth above.


I further acknowledge that no promises or commitments have been made to me
except as specifically set forth herein.






/s/ Jason Child                            Apr-17-2019        
Signature of Jason Child                        Date


7

--------------------------------------------------------------------------------







EXHIBIT A
Relocation Services




8